NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WELLS FARGO BANK, N.A.,                         No. 20-55254

                Plaintiff-Appellee,             D.C. No. 2:17-cv-02312-VAP-JEM

 v.
                                                MEMORANDUM*
RUFFTOWN ENTERTAINMENT
GROUP, INC.; et al.,

                Defendants,

and

IVAN RENE MOORE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Moore’s request for oral
argument, set forth in the opening and reply briefs, is denied.
      Ivan Rene Moore appeals pro se from the district court’s order denying his

motion for reconsideration under Federal Rule of Civil Procedure 60(b). We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Valdivia v. Schwarzenegger, 599 F.3d 984, 988 (9th Cir. 2010). We may affirm on

any basis supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      The district court did not abuse its discretion by denying Moore’s motion for

reconsideration under Rule 60(b)(2) and 60(b)(3) because Moore’s motion was

untimely. See Fed. R. Civ. P. 60(c) (“A motion under Rule 60(b) must be made

within a reasonable time -- and for reasons (1), (2), and (3) no more than a year

after the entry of the judgment or order or the date of the proceeding.”).

      Denial of Moore’s motion for reconsideration under Rule 60(b)(4), 60(b)(6),

and 60(d)(3) was proper because Moore failed to demonstrate any basis for relief.

See United Student Aid Funds, Inc., v. Espinosa, 559 U.S. 260, 271-72 (2010)

(explaining that Rule 60(b)(4) “applies only in the rare instance” of a certain type

of jurisdictional error or violation of due process); Exp. Grp. v. Reef Indus., Inc.,

54 F.3d 1466, 1469 (9th Cir. 1995) (standard of review for Rule 60(b)(4) denial);

see also Henson v. Fidelity Nat’l Fin., Inc., 943 F.3d 434, 443-44 (9th Cir. 2019)

(standard of review; “[a] movant seeking relief under Rule 60(b)(6) must show

extraordinary circumstance justifying the reopening of a final judgment” (citation


                                           2                                    20-55254
and internal quotation marks omitted)); United States v. Estate of Stonehill, 660

F.3d 415, 443-45 (9th Cir. 2011) (standard of review; under Rule 60(d)(3) a party

must establish fraud on the court by clear and convincing evidence).

      We do not consider arguments or allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not presented to the district court. See United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions are denied.

      AFFIRMED.




                                         3                                    20-55254